Citation Nr: 0505226	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  04-41 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability evaluation for 
spontaneous pneumothorax, right, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel


INTRODUCTION

The veteran had active military service from February 1946 to 
August 1947, from November 1947 to February 1955, and from 
July 1957 to December 1957.  

This matter arises from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied an increased evaluation 
for spontaneous pneumothorax, right, evaluated as 30 percent 
disabling.

In February 2005, the Board granted the veteran's motion to 
have his appeal advanced on the docket, pursuant to 38 C.F.R. 
§ 20.900(c) (2004).

The Board notes that a June 2004 statement from the veteran 
raises questions with regard to an August 1967 rating 
decision that reduced his service connected spontaneous 
pneumothorax, right, from 60 percent disabling to 30 percent 
disabling, effective from November 1967.  He asserts that he 
was never received notice of the decision.  This matter is 
referred to the RO for additional development.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  The medical evidence of record fails to establish that 
the veteran's spontaneous pneumothorax, right, is manifested 
by FEV-1 less than 56 percent of predicted, or FEV-1/FVC less 
than 56 percent of predicted; monthly visits to a physician 
for required care of exacerbations or intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids are not shown.


CONCLUSION OF LAW

The criteria for an increased disability spontaneous 
pneumothorax, right, have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 
4.20, 4.97, Diagnostic Code 6602.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

First, the Board will address legislation and developments 
involving VA's duty to notify and assist claimants.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
codified at 38 U.S.C.A. §§ 5103 & 5107 (West 2002), (the 
"VCAA") was signed into law.  This enhanced the 
notification and assistance duties of the VA towards 
claimants.  

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable decision is issued.  Section 3(a) of the 
VCAA (also 38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) 
require that, upon receipt of a complete or substantially 
complete application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

By a letter dated in January 2004, the RO advised the veteran 
of the essential elements of the VCAA.  The veteran was 
advised that VA would make reasonable efforts to help him get 
the evidence necessary to substantiate his claim for an 
increased evaluation, but that he must provide enough 
information so that VA could request any relevant records.  
The veteran was also advised of the evidence received and was 
requested to provide authorization for the release of any 
additional private medical records.  The veteran was also 
asked to identify any additional information or evidence that 
he wanted VA to try and obtain.  

The March 2004 rating decision and October 2004 statement of 
the case (SOC) collectively notified the veteran of the 
relevant laws and regulations and essentially advised him of 
the evidence necessary to substantiate his claim for an 
increased evaluation.  The October 2004 SOC specifically set 
forth the regulations pertaining to VA's duty to assist, thus 
notifying the veteran of his and VA's respective obligations 
to obtain different types of evidence.  These documents also 
advised the veteran of the evidence of record, adjudicative 
actions taken, and of the reasons and bases for denial.  

There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.

The veteran has not identified any outstanding medical 
records that would be pertinent to the claim on appeal.  A VA 
respiratory examination, which included pulmonary function 
tests, was conducted in February 2004 for the purpose of 
determining the nature and severity of the veteran's 
spontaneous pneumothorax, right.  In this report, the 
examiner makes reference to reviewing treatment records from 
the Lake City VA Medical Center (VAMC) dated between 2000 and 
2004.  Those records are not on file.  However, a VA examiner 
considered these very records, discussed the relevant 
findings, and ultimately factored this evidence into his 
conclusion.  Under these circumstances, the Board finds that 
there is no prejudice to the veteran in proceeding with a 
decision at this time.  Therefore, the Board finds that VA 
has satisfied its duty to notify and to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities. 38 C.F.R. § 4.1 (2004) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2004) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2004) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2 (2004).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).

When a condition is not listed in the Schedule, it will be 
permissible to rate it under a closely-related disease or 
injury in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous. 38 C.F.R. § 4.20 (2002).  While spontaneous 
pneumothorax is not specifically provided for under the 
rating criteria, the veteran's respiratory disability is 
currently evaluated as analogous to bronchial asthma under 
Diagnostic Code 6022.  

Evaluations under Diagnostic Code 6602 are rated on results 
of pulmonary functions tests, the required treatment, and the 
frequency and severity of asthmatic attacks.  The veteran's 
spontaneous pneumothorax, right, is currently rated as 30 
percent disabling.  A 30 percent rating is assigned when 
forced expiratory volume in one second (FEV-1) is in the 
range from 56 to 70 percent of predicted value, or; the ratio 
of FEV-1 to forced vital capacity (FVC) is in the range from 
56 through 70 percent, or; there is a need for daily 
inhalation or oral bronchodilator therapy, or; need of 
inhalational anti-inflammatory medication.

A 60 percent evaluation, the next higher evaluation, is 
assigned where forced expiratory volume in one second (FEV-1) 
is in the range from 40 to 55 percent of predicted value, or; 
the ration of FEV-1 to forced vital capacity (FVC) is in the 
range from 40 through 55 percent, or; at least monthly visits 
to a physician for required care of exacerbations, or: 
intermittent (at least three per year) causes a systemic 
(oral or parenteral) corticosteroids.

A 100 percent rating is assigned for pronounced asthma where 
FEV-1 is less than 40 percent of predicted value, or; the 
ration of FEV-1 to FVC is less than 40 percent, or; more than 
one attack per week with episodes of respiratory failure, or; 
which requires daily use of systemic (oral or parenteral) 
high dose corticosteroids or immuno-suppressive medications.  
38 C.F.R. § 4.96, Diagnostic Code 6602.

In this case, the assignment of a higher disability 
evaluation for spontaneous pneumothorax, right, is not 
warranted.  In reaching this conclusion, heavy weight is 
accorded to the pulmonary function test values showing that 
the veteran's service- connected respiratory disability does 
not warrant greater than 30 percent evaluation under the 
provisions of Diagnostic Code 6602.  Results of pulmonary 
function tests conducted in February 2004 showed a FVC of 61 
percent of the predicted percent and FEV1/FVC of 65 percent.  
Both scores were calculated after the veteran used a 
bronchiodialator (Albuterol).  The next higher rating of 60 
percent would, in part, require a showing of FEV-1 in the 
range from 40 to 55 percent of predicted value, or; the 
ration of FEV-1 in the range from 40 through 55 percent.  
This level of disability was not demonstrated.

There is also no medical evidence documenting that the 
veteran requires monthly care for exacerbations of his 
spontaneous pneumothorax, right, or that he uses 
corticosteroids on an intermittent basis (at least three 
times a year) as a result of the same.  As noted by the June 
2002 VA examination, the veteran is not prescribed steroid 
medication.  The only medication he takes for his respiratory 
problems, which includes non-service-connected chronic 
obstructive pulmonary disease bullous emphysema, is 
Albuterol.  The examiner also indicated that VA treatment 
records showed that the veteran was seen on numerous 
occasions between 2000 and 2004 for health problems 
including, but not limited to, hypertension, chronic 
obstructive pulmonary disease, alcoholic cirrhosis of the 
liver, osteoarthritis, and hepatitis.  Few of these disorders 
are at issue before the Board at this time.  Simply stated, 
the Board cannot use the veteran's nonservice connected 
disorders as a basis to grant the veteran a 60 percent 
evaluation for his service connected disorder.  

The Board has noted the veteran's contentions regarding the 
fact that he can get tired just walking across the room and a 
choking feeling in his chest.  However, within the 
examination, no findings or indication were made concerning 
monthly visits to a physician for required care of 
exacerbations of the veteran's spontaneous pneumothorax, 
right.  The examiner only noted that the veteran had 
undergone a left thorascopy with a talc pleurodesis in August 
2001 for left-sided pneumothorax.  The significant nonservice 
connected disorders were noted.  The remaining requirements 
for a higher (60 percent disability) disability evaluation 
under Diagnostic Code 6602 (at least monthly visits to a 
physician for required care of exacerbations or intermittent 
[at least three per year] causes a systemic [oral or 
parenteral] corticosteroids) have noted been shown.

In sum, the preponderance of the evidence is against the 
assignment of an increased evaluation for the veteran's 
service-connected spontaneous pneumothorax, right.  The Board 
has considered the doctrine of reasonable doubt, however, as 
the preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered as required by the holding 
of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), including the provisions of 38 C.F.R. § 3.321(b)(1).  
To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2004).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for service-connected 
spontaneous pneumothorax, right.  There is also no objective 
evidence that the veteran's service-connected respiratory 
disability, in and of itself, causes marked interference with 
employment.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action.  See 
VAOPGCPREC 6-96.


ORDER

Entitlement to an increased disability evaluation for 
spontaneous pneumothorax, right, currently evaluated as 30 
percent disabling, is denied.


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


